Citation Nr: 0730604	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to a compensable disability evaluation for 
hypertensive vascular disease.

3.  Entitlement to a compensable disability evaluation for 
right inguinal herniorrhaphy.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955 and from December 1955 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran requested that he be afforded a Travel Board 
hearing when he submitted his substantive appeal in May 2004.  
The veteran was scheduled for a Travel Board hearing for 
August 9, 2007.  Evidence of record indicates that the 
veteran failed to report for his scheduled hearing.  

The veteran testified at a hearing at the RO in March 2005.  
His representative stated at that time that the veteran no 
longer desired a Board hearing in this case.

In reviewing the statement at the time of the hearing in 
March 2005, and the veteran's failure to report for his 
scheduled hearing, the Board finds that the veteran has 
withdrawn his request for a Travel Board hearing.  38 C.F.R. 
§ 20.704(d) (2007).



FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has asbestosis during the pendency of his appeal.

2.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more; or with a 
history of diastolic pressure predominantly 100 or more that 
requires continuous medication for control.

3.  The residuals of a right inguinal herniorrhaphy are not 
manifested by a recurrent hernia that is readily reducible 
and well supported by a truss or belt. 

4.  The veteran is service connected for duodenal ulcer 
disease with hemicolectomy for adenocarcinoma of the 
ascending limb of the hepatic flexor, evaluated as 20 percent 
disabling, adenocarcinoma of the ascending limb of the 
hepatic flexor with no lymph node metastasis, cured, 
hypertensive vascular disease, and right inguinal 
herniorrhaphy, all evaluated as noncompensably disabling.  
His combined disability evaluation is 20 percent.

5.  The highest level of education attained by the veteran 
was high school.  He had additional training as a 
refrigeration mechanic.

6.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Asbestosis was neither incurred in nor aggravated during 
active service. 38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  A compensable disability evaluation for service-connected 
hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2007).

3.  The criteria for a compensable rating for right inguinal 
herniorrhaphy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.117, Diagnostic Code 7338 
(2007).   

4.  Entitlement to a TDIU rating is not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1951 to 
September 1955 and from December 1955 to July 1971.  The 
veteran served aboard a number of ships during his periods of 
service.

The veteran's service medical records (SMRs) are negative for 
any diagnosis of asbestosis during service.  His June 1971 
retirement physical examination found no lung or respiratory 
problems.  The chest x-ray at that time was negative.

The Board notes that the veteran was evaluated for 
hypertension during service.  Hypertension was not noted on 
his retirement physical examination.

The veteran also underwent surgery to repair a right inguinal 
hernia in July 1967.  He was returned to duty after two days 
in the hospital.  The SMRs do not reflect any residual 
problems with the surgical repair.  A surgical scar was noted 
on the June 1971 physical examination.

The veteran submitted a claim for VA disability compensation 
benefits in September 1972.  He was afforded a VA examination 
in January 1973.  The veteran was found to have mild 
hypertensive vascular disease with no cardiomegaly.  Cardiac 
disease was not found.  He was also said to be status 
postoperative right hemicolectomy for carcinoma, ascending 
limb, transverse colon, with no recurrence, local or regional 
metastases, and good results.  In regard to his hernia the 
examiner stated that there was a scar present that was well 
healed, asymptomatic, and there was no recurrence of the 
hernia.  

A chest x-ray at that time was interpreted to show what was 
said to be an insignificant accessory azygous lobe, heart and 
lungs otherwise normal.  The Board notes that the azygous 
lobe was noted on chest X-rays done in service in 1957.

The veteran was granted service connection for duodenal ulcer 
disease with hemicolectomy for adenocarcinoma of the 
ascending limb of the hepatic flexor; adenocarcinoma of the 
ascending limb of the hepatic flexor with no lymph node 
metastasis, cured; hypertensive vascular disease, and right 
inguinal herniorrhaphy in March 1973.  He was given a 20 
percent disability evaluation for his duodenal ulcer disease.  
The other three disabilities were given a noncompensable 
disability evaluation.  The combined disability evaluation 
was 20 percent and has remained at that level until the 
present time.

The veteran submitted his current claim for service 
connection, increased evaluations, and a TDIU rating in 
August 2001.  The veteran reported that he had a high school 
education with no additional training on his TDIU claim form.  
He said that he last worked full time in April 2001 and that 
was when his disability affected his full time employment.  
He was employed as a construction foreman at that time.  The 
veteran listed employment from 1995 to 2001 and that it 
involved construction.

The RO wrote to the veteran in March 2002.  He was asked to 
provide specific information regarding his asbestos exposure 
in service and in his jobs after service.  He was also asked 
about his occupation after service and if he ever smoked.  
The veteran responded in April 2002.  He did not list any 
post-service asbestos exposure.  Nor did he mention that he 
was involved in asbestos litigation.

The veteran was afforded a VA examination in October 2002.  
The examiner noted the veteran's history of military service 
and his service on a number of ships.  The examiner also 
noted that the veteran had worked with air conditioners and 
in construction.  The veteran had had to quit working 
approximately a year earlier because he was not able to go up 
and down the stairs.  He was said to have back pain and get 
short of breath easily.  The veteran took Calan for his 
hypertension.  The examiner noted the veteran's history of 
surgery in service for cancer of the colon.  The veteran also 
gave a history of having two hernia surgeries in service and 
one in 1978.  (His SMRs document one surgery in 1967).  The 
veteran was said to suffer from back pain that made it 
difficult for him to go up and down stairs.

The veteran said he was diagnosed with pulmonary asbestosis 
in 2000.  The veteran gave a history of his exposure to 
asbestos as a result of his duties on ships in service.  The 
examiner noted that the veteran has not had any symptoms of 
his cancer since service.  There was no evidence of a current 
hernia and the scar was well healed.  The veteran still 
experienced some burning in the stomach and took either Tums 
or Rolaids for relief.  He reported no other symptoms other 
than a burning sensation in the epigastric region.  The 
veteran had taken medication for his hypertension for 40 
years.  He was treated by his private physician.  The 
veteran's blood pressure was recorded as 148/66.

A chest x-ray was interpreted to show chronic obstructive 
pulmonary disease (COPD) with pulmonary 
hyperinflation/emphysema, no active infiltrates.  The report 
also said that there was a few linear discoid atelectasis or 
pulmonary scars in the left base.  The veteran also had a 24-
hour Holter monitor study that was said to show sinus rhythm, 
no abnormal rhythm seen.  The examiner's diagnostic 
impressions were status post cancer of the colon, with 
resection, no recurrence, hypertension, treated with Calan, 
history of exposure to asbestosis [sic], chest x-ray negative 
for asbestosis, history of peptic ulcer disease in the past, 
stable, normal blood count, and status post right inguinal 
hernia repair, healed well.

The veteran's claim for service connection for asbestosis, 
increased evaluations for his service-connected disabilities, 
and entitlement to a TDIU rating was denied by way of a 
rating decision dated in October 2002.  The veteran submitted 
his notice of disagreement in April 2003.  He limited his 
appeal to the four issues noted on the title page.

Associated with the claims folder are VA treatment records 
for the period from October 2001 to December 2001 and dated 
in July 2004.  The veteran had an extensive screening in 
October 2001 with other entries dated in November and 
December 2001.  He reported a history of being diagnosed with 
asbestosis.  The July 2004 entry related to an eye 
examination.  The only blood pressure reading was from 
October 2001 and it was 138/82.

The veteran testified at a hearing at the RO in March 2005.  
He said he was diagnosed with hypertension in service and had 
been taking medication ever since.  He said his blood 
pressure had gotten higher as he had gotten older.  The 
veteran said he was not currently employed, he was retired.  
The veteran was asked if his hypertension had affected his 
heart and he replied not that he knew of.  He also said he 
had not had "too much problems" with his inguinal hernia.  
The representative stated that he had explained the 
disability evaluation requirements for a TDIU to the veteran.  
The veteran said he had not been diagnosed with any problems 
associated with asbestos in service.  The veteran said he was 
exposed to asbestos aboard different ships in service.  He 
said he went through an examination in Mississippi in 2000.  
He was diagnosed with asbestosis at that time.  He said he 
had drawn some money but the companies had gone bankrupt and 
the lawyers got most of the money.  

The hearing officer noted that asbestosis was not found at 
the time of the VA examination in October 2002.  The veteran 
was asked if he had been diagnosed with, or told he had 
asbestosis by a doctor since that time.  He replied that he 
had not. 

The Board notes that the veteran told the VA examiner that he 
had his prescriptions filled at a nearby military base and 
that he was followed by a private doctor.  Further, he has 
testified regarding a diagnosis of asbestosis as part of a 
separate claims process.  The RO wrote to the veteran in May 
2002 and in September 2004 and asked that he provide medical 
evidence to support his claim or identify the records and 
authorize the RO to obtain the records.  The veteran did not 
provide the records and did not authorize the RO to obtain 
the records.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110; 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The veteran's SMRs are negative for asbestosis.  Although the 
veteran served on a number of ships during his military 
service, his chest x-rays remained negative for asbestosis.  
The veteran's chest x-ray was also negative at the time of 
his VA examination in January 1973.  

The veteran has stated and testified that he was diagnosed 
with asbestosis in regard to what appears litigation against 
asbestos manufacturers.  However, he has not provided the 
medical records related to that diagnosis or provided the RO 
with the necessary release to obtain those records.  There is 
no medical of evidence of record to show a diagnosis of 
asbestosis from 2000, or at any time after that.

The veteran was not found to have asbestosis on his VA 
examination of October 2002.  The chest x-ray did not show 
asbestosis.  The examiner provided a diagnosis of history of 
asbestos exposure and chest x-ray negative for asbestosis.  
The VA treatment records associated with the claims folder do 
not establish a diagnosis of asbestosis.
The Board has considered the direction of VAOPGCPREC 4-00 and 
the provisions of the Veterans Benefit Administration's 
Adjudication Manual, M21-1R, Part IV, Subpart ii, Chapter 
2.C.9. in regard to the development of the veteran's claim.  
However, absent evidence of a current diagnosis of 
asbestosis, a discussion of the General Counsel's opinion and 
the manual provisions is not required.

Therefore, the Board concludes that, without any current 
objective evidence confirming the presence of asbestosis at 
any time during the pendency of the claim, service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (current disability is a prerequisite to an award of 
service connection).  

B.  Increased Evaluations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007)

The veteran's hypertension is rated under Diagnostic Code 
7101.  38 C.F.R. § 4.104 (2007).  Under Diagnostic Code 7101 
a 10 percent rating is assigned where the diastolic pressure 
is predominantly 100 or more, or; the systolic blood pressure 
is predominantly 160 mm or more.  A 10 percent rating is the 
minimum evaluation for an individual with a history of 
diastolic pressure that is predominantly 100 or more, who 
requires continuous medication for control.  A 20 percent 
rating is warranted where the diastolic pressure is 
predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more.  Id.  

The Board notes that a change was made to the criteria used 
to evaluate disabilities evaluating hypertension during the 
pendency of this appeal.  See 71 Fed. Reg. 52,457-52,460 
(Sept. 6, 2006).  This change added a Note (3) to the 
criteria at Diagnostic Code 7101 that directed that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease.  As the 
veteran is not service connected for heart disease, the 
amendment to the regulations is not for application in this 
case.

There is no basis for an increased evaluation for the 
veteran's hypertension.  The two blood pressure readings of 
record clearly do not demonstrate the evidence required to 
justify a 10 percent evaluation.  The veteran has not 
identified any missing evidence that would document his blood 
pressure readings as sufficient to warrant an increased 
evaluation.

The veteran's right inguinal herniorrhapy disability has been 
rated as an inguinal hernia under Diagnostic Code 7338.  38 
C.F.R. § 4.114 (2007).  Under that diagnostic code a small, 
reducible hernia, or a hernia without true hernia protrusion 
is rated as non-compensable as is a hernia that is 
preoperative and remediable.  A 10 percent schedular rating 
is appropriate for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  Id.

The evidence of record does not show any recurrence of the 
veteran's hernia.  Nor is there is any evidence of his need 
to wear a truss or belt.  The October 2002 VA examination 
results reported that the hernia was well healed.  The 
veteran testified in March 2005 that he had no problems with 
his hernia.  

In the absence of evidence to show a recurrent hernia that is 
readily reducible and well supported by a truss or belt, the 
claim for an increased evaluation must be denied.

C.  TDIU

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2007).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2007).

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one disability 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2007).  Factors to be considered are the veteran's 
education and employment history and loss of use of work-
related functions due to pain.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2007); see 38 C.F.R. § 
4.19 (2007) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The veteran is service connected for duodenal ulcer disease 
with hemicolectomy for adenocarcinoma of the ascending limb 
of the hepatic flexor, evaluated as 20 percent disabling, 
adenocarcinoma of the ascending limb of the hepatic flexor 
with no lymph node metastasis, cured, hypertensive vascular 
disease, and right inguinal herniorrhaphy, all evaluated as 
noncompensably disabling.  His combined disability evaluation 
is 20 percent.  It has remained at that level since service 
connection was established in 1973.

The veteran has a high school education, with additional 
training as a refrigeration mechanic through VA.  The veteran 
only reported his work history from 1995 to 2001, all in 
construction.  He also reported that he last worked in April 
2001.  He testified as to working in other areas in March 
2005.

The Board does not find that his service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  The veteran does not meet 
the schedular criteria for entitlement to a TDIU rating.  His 
combined service-connected disability rating is only 20 
percent.  The disability evaluations assigned are appropriate 
to their levels of disability.  The veteran's disability 
evaluations were adjudicated in October 2002.  He disagreed 
with two of the evaluations and those have been adjudicated 
supra.  Thus he does not satisfy the necessary criteria under 
38 C.F.R. § 4.16(a).

Further, a review of the record on appeal reveals no unusual 
or exceptional problems associated with the veteran's 
service-connected disabilities that would warrant referral 
under 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  He has not required 
hospitalization for his disabilities, at least within a 
number of years of his current claim, and there is no 
objective evidence to show that his service-connected 
disabilities have interfered with his employment.  

There is nothing in the record, aside from the veteran's 
contentions, that suggests that his service-connected 
disabilities are disabling beyond the typical impairment 
already contemplated by the schedular criteria.  The 
veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting entitlement to service connection for 
asbestosis, increased evaluations for hypertensive vascular 
disease, or right inguinal herniorrhaphy, or entitlement to a 
TDIU rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the appellant and any representative 
of any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the appellant and which portion VA will attempt 
to obtain on the appellant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The veteran 
submitted his initial claim in August 2001.  The RO wrote to 
him and asked for specific information/evidence in regard to 
his claim for service connection for asbestosis in March 
2002.  The veteran responded in April 2002.

The RO wrote to the veteran in May 2002.  This letter stated 
that the issues were the increased ratings but only provided 
the veteran with notice of the evidence required to 
substantiate a claim for service connection.    

The veteran's claim was denied in October 2002.  He submitted 
his notice of disagreement in April 2003.  He was issued a 
statement of the case in April 2004.  The veteran continued 
to submit argument in support of his claim, to include with 
his substantive appeal in May 2004.  

The RO wrote to the veteran in September 2004.  This letter 
addressed the service connection issue, the increased 
evaluation issues and entitlement to a TDIU rating.  The 
veteran was informed of the evidence needed to substantiate 
his claims as well as an explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  The 
letter informed the veteran of the evidence of record.  The 
letter also explicitly asked that the veteran provide any 
evidence in his possession that pertained to the claims.  

The veteran was issued a supplemental statement of the case 
(SSOC) in April 2005.  The veteran's claim was re-adjudicated 
with consideration of the evidence added to the record.  

In the present appeal, the veteran was not provided with 
proper notice of what type of information and evidence was 
needed to substantiate his claims prior to the initial 
unfavorable RO decision of May 2002.  Nor was the veteran 
provided with the notice addressed by the Court in Dingess.  
The Board, however, finds that any deficiency in the timing 
of the notice, or content, is harmless error in light of the 
readjudication of the claim and the result of the 
readjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on the communications sent to 
the veteran over the course of this appeal; and (2) based on 
the veteran's contentions and the communications provided to 
the veteran by the VA over the course of this appeal, he is 
found to be reasonably expected to understand from the 
notices provided what was needed.  The veteran has provided 
evidence in response to the notice letters received from the 
RO and testified at a hearing.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for service connection, 
increased evaluations, and a TDIU rating, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues have been obtained.  
The veteran's SMRs are of record.  The veteran's post-service 
VA treatment records have been obtained.  He was afforded a 
VA examination.  He testified at a hearing at the RO and 
withdrew his request for a Board hearing.  The veteran has 
not alleged that there is any outstanding evidence pertinent 
to his claim.

The Board notes that the veteran stated he was diagnosed with 
asbestosis in 2000.  The Board further notes that, despite 
requests for the veteran to either provide or identify all 
pertinent information/evidence related to his claim, the 
veteran did not do so in regard to that diagnosis.  

Finally, the Board notes that the veteran was issued a SSOC 
in April 2005.  Subsequently, VA treatment records for July 
2004 were added to the claims folder.  No new SSOC was issued 
at that time; however, no SSOC was required as the records 
were unrelated to the issues on appeal.  The entries 
pertained to eye clinic entries only.  See 38 C.F.R. § 19.31 
(2007).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to a compensable disability evaluation for 
hypertensive vascular disease is denied.

Entitlement to a compensable disability evaluation for right 
inguinal herniorrhaphy is denied. 

Entitlement to a TDIU rating is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


